PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court because of conflict with Beasley v. Wolf, 151 So.2d 679 (Fla.App.3rd, 1963). We issued the writ and have heard argument of *680the parties. Now, after hearing argument and upon further consideration of the briefs and record in the case, we conclude that the apparent conflict has been dispelled, and that the Court is without jurisdiction. Therefore, the writ of certiorari heretofore issued must be and is hereby discharged.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.